

EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”), dated as of May ___, 2009, is by and
among NutraCea, a California corporation with offices located at 5090 N. 40th
Street, Suite 400, Phoenix, Arizona 85018 (the “Company”), and _______________
(the “Holder”).


RECITALS


A.           The Company, the Holder and various others entered into that
certain Securities Purchase Agreement, dated as October 16, 2008 (as amended and
modified by this Agreement and the Other Exchange Agreements (as defined below),
the “Purchase Agreement”).
 
B.Simultaneously with the consummation of the transactions contemplated by the
Purchase Agreement, the Company issued and sold to the Holder pursuant to the
Registration Statement (as defined in the Purchase Agreement) (i) 3,000 shares
of Series D Convertible Preferred Stock (the “Series D Preferred Stock”) and
(ii) a Series A Warrant (as defined in the Purchase Agreement) initially
exercisable for 2,727,273 shares of Common Stock (as defined below).


C.           Since the issuance of the Series D Preferred Stock, one or more
Triggering Events (as defined in the Certificate of Determination, Preferences
and Rights of Series D Convertible Preferred Stock) may have occurred
thereunder.


D.           The Company has authorized a series of preferred stock entitled the
“Series E Convertible Preferred Stock” (the “Preferred Stock”), which Preferred
Stock shall be convertible into shares of the Company’s common stock, no par
value per share (the “Common Stock”), in accordance with the terms of the
Preferred Stock.  The rights, preferences and other terms and provisions of the
Preferred Stock are set forth in the Certificate of Determination, Preferences
and Rights of Series E Convertible Preferred Stock in the form attached hereto
as Exhibit A (the “Certificate of Determination”). As used herein, the term
“Conversion Shares” shall include all shares of Common Stock issuable upon
conversion of, or as dividends on, the Preferred Stock in accordance with the
Certificate of Determination.


E.           In exchange for all of the Holder’s shares of Series D Preferred
Stock, the Company has authorized the issuance to the Holder of _____ shares of
Preferred Stock.


F.           In exchange for the Holder’s Series A Warrant, the Company has
authorized the issuance to the Holder of a warrant, in the form attached hereto
as Exhibit B (including all warrants issued in exchange therefor or replacement
thereof, the “Warrant”), which Warrant shall initially be exercisable for
__________ shares of Common Stock (as exercised, the “Warrant Shares”), in
accordance with the terms thereof.


G.           The Preferred Stock, the Conversion Shares, the Warrant and the
Warrant Shares are collectively referred to herein as the “Securities.”

 
 

--------------------------------------------------------------------------------

 

H.           The exchange of the Holder’s Series D Preferred Stock and Series A
Warrant for the Preferred Stock and the Warrant will be made in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act of 1933, as amended (the “1933 Act”).


AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1.
EXCHANGE OF SERIES D PREFERRED STOCK AND SERIES A WARRANT.

 
(a)           Series D Preferred Stock and Series A Warrant. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
the Company shall, pursuant to Section 3(a)(9) of the 1933 Act, exchange (i) all
of the Holder’s shares of Series D Preferred Stock for ____ shares of Preferred
Stock and (ii) the Holder’s Series A Warrant for the Warrant.
 
(b)           Closing. The closing (the “Closing”) of the exchange of the
Holder’s Series D Preferred Stock and the Holder’s Series A Warrant shall occur
at the offices of Greenberg Traurig, LLP, 77 W. Wacker Drive, Suite 3100,
Chicago, Illinois 60601. The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 6 and 7 below are satisfied or
waived (or such later date as is mutually agreed to by the Company and the
Holder). As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by law to remain closed.
 
(c)           Delivery. On the Closing Date, (i) the Holder shall deliver all of
its shares of Series D Preferred Stock and its Series A Warrant to the Company
and (ii) the Company shall exchange, issue and deliver to the Holder (A) _______
shares of Preferred Stock for such shares of Series D Preferred Stock and (B)
the Warrant for such Series A Warrant, in all cases duly executed on behalf of
the Company and registered in the name of the Holder.
 
2.
HOLDER’S REPRESENTATIONS AND WARRANTIES.

 
Holder represents and warrants to the Company that:
 
(a)           Organization; Authority. The Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Exchange Documents (as defined
below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and constitutes the
legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 
2

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts. The execution, delivery and performance by the
Holder of this Agreement and the consummation by the Holder of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Holder or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Holder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to the Holder, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.
 
(d)           Residency. The Holder is a resident of that jurisdiction specified
below its address on the Schedule of Buyers attached to the Purchase Agreement.
 
(e)           Own Account. The Holder is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the 1933 Act or any applicable
state securities law, has no present intention of distributing any of such
Securities in violation of the 1933 Act or any applicable state securities law,
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Securities in
violation of the 1933 Act or any applicable state securities law (this
representation and warranty shall not limit the Holder’s right to sell the
Securities in compliance with applicable federal and state securities laws);
provided, however, that by making the representations herein, the Holder does
not agree, or make any representation or warranty, to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in compliance with applicable federal and state
securities laws. The Holder is acquiring the Securities hereunder in the
ordinary course of its business. The Holder shall notify the Company in writing
of any transfers by the Holder of any of the Preferred Stock or the Warrant and
such notification shall contain the name and address of the transferee.
 
(f)           Experience of the Holder. The Holder, either alone or together
with its advisors and representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective acquisition of the Securities, and has
so evaluated the merits and risks of such acquisition. The Holder is able to
bear the economic risk of an acquisition of the Securities and, at the present
time, is able to afford a complete loss of such acquisition. The representations
contained in this Section 2(f), however, shall not modify, amend or affect the
Holder’s right to rely on the Company’s representations and warranties contained
herein or any representations and warranties contained in any other Exchange
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby.
 
(g)           Holder Status. At the time the Holder was offered the Securities,
it met, and as of the date hereof it meets, the definition of “institutional
investor,” “accredited investor” or other similar term forth on Exhibit 2(g)
that is applicable to it based on the state in which the Holder is located. The
Holder is not required to be registered as a broker-dealer under Section 15 of
the 1934 Act.

 
3

--------------------------------------------------------------------------------

 
 
(h)           Ownership. The Holder does not as of the date hereof, and will not
immediately following the Closing, own 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
Equivalents (as defined in the Purchase Agreement) owned by the Holder, whether
or not presently exercisable or convertible, have been fully exercised or
converted (as the case may be) but taking into account any limitations on
exercise or conversion (including “blockers”) contained therein).
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Holder that:
 
(a)           Organization and Qualification; Subsidiaries. Each of the Company
and each of its “Subsidiaries” (which for purposes of this Agreement means any
Person in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries, taken as a whole, (ii) the legality,
validity or enforceability of the transactions contemplated hereby or in the
other Exchange Documents or (iii) the authority or ability of the Company to
perform any of its obligations under any of the Exchange Documents. Other than
the Subsidiaries, there is no Person in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest.  Except
as set forth in Section 3(a) of the disclosure letter delivered by the Company
to the Holder concurrently with the execution of this Agreement (the “Disclosure
Letter”), the Company has no Subsidiaries.

 
4

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and, except as set forth in Section
3(b) of the Disclosure Letter, perform its obligations under this Agreement and
the other Exchange Documents and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of this Agreement and the
other Exchange Documents by the Company, and the consummation by the Company of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Preferred Stock and the reservation for issuance and
issuance of the Conversion Shares issuable upon conversion of, or as dividends
on, the Preferred Stock, the issuance of the Warrant and the reservation for
issuance and issuance of the Warrant Shares issuable upon exercise of the
Warrant) have been duly authorized by the Company’s board of directors and no
further filing, consent or authorization is required by the Company, its board
of directors or its stockholders or other governing body or regulatory
authority. This Agreement and the other Exchange Documents to which the Company
is a party have been (or upon delivery will have been) duly executed and
delivered by the Company and when delivered in accordance with the terms hereof
and thereof, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Exchange Documents” means, collectively, this Agreement, the
Warrant, the Certificate of Determination, the Irrevocable Transfer Agent
Instructions (as defined below) and each of the other agreements and instruments
entered into by the parties hereto in connection with the transactions
contemplated hereby and thereby. Except as set forth in Section 3(b) of the
Disclosure Letter, the Company has no reason to believe that it will be unable
to comply with any of its obligations under any of the Exchange Documents
(including, without limitation, as a result of application of Section 500 or
Section 501 of the California Corporations Code).
 
(c)           Issuance of Securities. The issuance of the Preferred Stock and
the Warrant is duly authorized and, when issued in accordance with the terms of
the Exchange Documents, shall be validly issued, fully paid and non-assessable
and free from all taxes, liens, charges and other encumbrances imposed by the
Company. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than 133% of the sum of (i) the maximum number
of Conversion Shares issuable upon conversion of the Preferred Stock (assuming
for purposes hereof that the Preferred Stock is convertible at the initial
Conversion Price (as defined in the Certificate of Determination) and without
taking into account any limitations on the conversion of the Preferred Stock set
forth in the Certificate of Determination) and (ii) the maximum number of
Warrant Shares issuable upon exercise of the Warrant (without regard to any
limitations on the exercise of the Warrant set forth therein). Upon (i)
conversion of the Preferred Stock in accordance with the Certificate of
Determination, (ii) issuance as dividends on the Preferred Stock in accordance
with the Certificate of Determination or (iii) exercise of the Warrant in
accordance with the Warrant (as the case may be), the Conversion Shares and the
Warrant Shares, as applicable, when issued, will be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances imposed by the Company, with the holders being
entitled to all rights accorded to a holder of Common Stock. The offer, exchange
and issuance of the Securities is exempt from registration under the 1933 Act
pursuant to the exemption provided by Section 3(a)(9) thereof.  Upon issuance in
accordance with the terms of the Exchange Documents, the Securities will be
freely tradable without restriction.  Notwithstanding the preceding sentence,
the Warrant Shares will be freely tradable without restriction so long as such
Warrant Shares are exercised pursuant to a cashless exercise as provided in the
Warrant.

 
5

--------------------------------------------------------------------------------

 

(d)           No Conflicts. Except as set forth in Section 3(d) of the
Disclosure Letter, the execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Stock, the Warrant, the Conversion Shares and Warrant Shares and
the reservation for issuance of the Conversion Shares and Warrant Shares) will
not (i) result in a violation of the Articles of Incorporation (as defined
below) or other organizational documents of the Company or any of its
Subsidiaries or Bylaws (as defined below) of the Company, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
subject to the making of the Required Filings (as defined below) by the Company,
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the OTC Bulletin Board (the “Principal Market”))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.
 
(e)           Consents.  The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person (as defined below) (including, without limitation, the Financial Industry
Regulatory Authority) in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case, in
accordance with the terms hereof or thereof, other than (i) the filing with the
SEC of the 8-K Filing (as defined below), (ii) such filings as are required to
be made under applicable state securities laws (clauses (i) and (ii) are
collectively referred to as the “Required Filings”) and (iii) as set forth in
Section 3(e) of the Disclosure Letter. All consents, authorizations, orders,
filings and registrations which the Company is required to obtain on or before
the Closing Date pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence. Required Filings to be made after
the Closing Date shall be made in compliance with the terms of this Agreement
and applicable federal and state securities laws. Except as set forth in Section
3(e) of the Disclosure Letter, the Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
 
(f)           Acknowledgment Regarding Holder’s Exchange of Securities. The
Company acknowledges and agrees that the Holder is acting solely in the capacity
of an arm’s length purchaser with respect to the Exchange Documents and the
transactions contemplated hereby and thereby and that the Holder is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144 promulgated under the 1933 Act) of the
Company or any of its Subsidiaries or (iii) to its knowledge, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934
Act”)). The Company further acknowledges that the Holder is not acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Exchange Documents and the
transactions contemplated hereby and thereby, and any advice given by the Holder
or any of its representatives or agents in connection with the Exchange
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Holder’s acquisition of the Securities. The Company further
represents to the Holder that the Company’s decision to enter into the Exchange
Documents has been based solely on the independent evaluation by the Company and
its representatives.

 
6

--------------------------------------------------------------------------------

 
 
(g)          Placement Agent’s Fees. Neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the transactions contemplated by this Agreement. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees or broker’s commissions owed to any Person pursuant to any other agreements
entered into by the Company relating to or arising out of the transactions
contemplated hereby. The Holder shall have no obligation with respect to any
fees or with respect to any claims (other than such fees or commissions owed by
the Holder pursuant to agreements entered into by the Holder, which fees or
commissions shall be the sole responsibility of the Holder) made by or on behalf
of other Persons for fees or the type contemplated in this Section that may be
due in connection with the transactions contemplated by the Exchange Documents.
 
(h)          No Integrated Offering. None of the Company, the Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities (together with any other offering pursuant to the Other Exchange
Agreements) to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of any of the Securities to be integrated with other
offerings.
 
(i)           Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares and Warrant Shares will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Preferred Stock and the Warrant Shares
upon exercise of the Warrant in accordance with this Agreement, the Certificate
of Determination and the Warrant is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(j)           Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Holder as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Holder’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 
7

--------------------------------------------------------------------------------

 

(k)           SEC Documents; Financial Statements. Except as set forth in
Section 3(k) of the Disclosure Letter, during the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being referred to herein as the “SEC Documents”). The Company has delivered to
the Holder or its representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system. Except as set forth in
Section 3(k) of the Disclosure Letter, as of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Except as set forth in Section 3(k) of the Disclosure
Letter, as of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Except as
set forth in Section 3(k) of the Disclosure Letter, such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not misleading, in the light of the circumstance
under which they are or were made.

 
8

--------------------------------------------------------------------------------

 

(l)           Absence of Certain Changes. Since the date of the Company’s most
recent audited or reviewed financial statements contained in the Form 10-K,
except as disclosed in subsequent SEC Documents filed prior to the date hereof,
there has been no material adverse change and no material adverse development in
the business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries.  Since the date of the Company’s most recent audited
financial statements contained in the Form 10-K, except as disclosed in a
subsequent SEC Documents filed prior to the date hereof, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends other than by
Subsidiaries to the Company, (ii) sold any material assets, individually or in
the aggregate, outside of the ordinary course of business or (iii) made any
material capital expenditures, individually or in the aggregate. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, liquidation or winding up, nor does the Company or any
Subsidiary have any knowledge or reason to believe that any of their respective
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Agreement, “Insolvent” means, on a consolidated basis, (i) the
present fair saleable value of the Company’s and its Subsidiaries’ assets is
less than the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature. Neither
the Company nor any of its Subsidiaries has engaged in business or in any
transaction, and is not about to engage in business or in any transaction, for
which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital. For purposes of this Agreement: (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with generally accepted accounting principles) other than
trade payables entered into in the ordinary course of business, (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person that
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity, a government or any department or agency thereof.
 
(m)           No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or their respective business, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
either (i) except as set forth in Section 3(m) of the Disclosure Letter, has not
been publicly announced or contained in the SEC Documents or (ii) except as set
forth in Section 3(m) of the Disclosure Letter, could reasonably result in a
Material Adverse Effect or a material adverse effect on the Holder’s investment
hereunder.

 
9

--------------------------------------------------------------------------------

 
 
(n)          Conduct of Business; Regulatory Permits. Except as set forth in
Section 3(e) of the Disclosure Letter, neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of determination of any other outstanding series
of preferred stock of the Company or any of its Subsidiaries or Bylaws or their
organizational charter, certificate of formation or certificate of incorporation
or bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, except as set forth in Section 3(n) of
the Disclosure Letter, the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that could reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. Except as
set forth in Section 3(n) of the Disclosure Letter, since January 1, 2006, (i)
the Common Stock has been designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market. The Company and each of its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
(o)          Foreign Corrupt Practices.  Neither the Company nor any of the
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(p)          Sarbanes-Oxley Act. Except as set forth in Section 3(p) of the
Disclosure Letter, the Company and each Subsidiary is in material compliance
with all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 
10

--------------------------------------------------------------------------------

 

(q)          Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer or director or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000 other than for (i) payment of salary or bonuses for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company and restricted stock agreements under any restricted
stock plan of the Company.
 
(r)           Equity Capitalization.  The capitalization of the Company as of
the date hereof is as described in Section 3(r)(i) of the Disclosure Letter. No
shares of Common Stock are held in treasury. All of such outstanding shares are
duly authorized and have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. __________ shares of the Company’s issued and
outstanding Common Stock on the date hereof are as of the date hereof owned by
Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.
To the Company’s knowledge, as of the date hereof no Person owns 10% or more of
the Company’s issued and outstanding shares of Common Stock (calculated based on
the assumption that all Equivalents, whether or not presently exercisable or
convertible, have been fully exercised or converted (as the case may be) taking
account of any limitations on exercise or conversion (including “blockers”)
contained therein without conceding that such identified Person is a 10%
stockholder for purposes of federal securities laws). Except as disclosed in
Section 3(r)(ii) of the Disclosure Letter: (i) none of the Company’s or any
material Subsidiary’s capital stock is subject to preemptive rights or any other
similar rights or any liens suffered or permitted by the Company or any
Subsidiary; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts filed in connection with the
Company or any of its Subsidiaries; (v) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the 1933 Act (except as contemplated by
the Purchase Areement); (vi) there are no outstanding securities or instruments
of the Company or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.  The Company has furnished to the Holder true, correct and complete
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof, including, without limitation, any certificates of
determination contained therein or attached thereto (the “Articles of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).

 
11

--------------------------------------------------------------------------------

 
 
(s)          Indebtedness and Other Contracts. Except as disclosed in the SEC
Documents or in Section 3(s) of the Disclosure Letter, neither the Company nor
any of its Subsidiaries (i) has any outstanding Indebtedness, (ii) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
 
(t)           Absence of Litigation. Except as disclosed in Section 3(t) of the
Disclosure Letter, there is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Except as disclosed in Section 3(t)
of the Disclosure Letter, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1934
Act or the 1933 Act.
 
(u)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 

(v)         Employee Relations.  Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is,  or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(w)         Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.
 
(x)          Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted, unless failure to own or possess such
rights or licenses would not reasonably be likely to result in a Material
Adverse Effect. None of the Company’s or its Subsidiaries’ Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this Agreement,
unless such expiration, termination or abandonment would not reasonably be
likely to result in a Material Adverse Effect. The Company has no knowledge of
any infringement by the Company or any of its Subsidiaries of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of the Subsidiaries regarding their
material Intellectual Property Rights. The Company is not aware of any facts or
circumstances that reasonably could be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 
13

--------------------------------------------------------------------------------

 
 
(y)         Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z)          Subsidiary Rights. Except as disclosed in Section 3(z) of the
Disclosure Letter, the Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.
 
(aa)        Tax Status. Except for matters that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Company and each of its Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. To the Company’s knowledge and except as set forth in Section 3(aa) of
the Disclosure Letter, there are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim.  The Company
is not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the U.S. Internal Revenue Code of 1986,
as amended.

 
14

--------------------------------------------------------------------------------

 

(bb)       Internal Accounting and Disclosure Controls. Except as set forth in
the Company’s Form 10-K for the year ended December 31, 2007 and any of the
Company’s Form 10-Q’s covering periods in 2008, the Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the 1934 Act) that is effective to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as set forth in the Company’s
Form 10-K for the year ended December 31, 2007 and any of the Company’s Form
10-Qs covering periods in 2008, neither the Company nor any of its Subsidiaries
has received any notice or correspondence from any accountant or other Person
relating to any potential material weakness or significant deficiency in any
part of the Company’s internal control over financial reporting.
 
(cc)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.
 
(dd)       Investment Company Status. The Company is not, and upon consummation
of the issuance and exchange of the Securities will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of  1940, as amended.
 
(ee)        Acknowledgement Regarding the Holder’s Trading Activity. It is
understood and acknowledged by the Company (i) the Holder has not been asked by
the Company or any of its Subsidiaries to agree, nor has the Holder agreed with
the Company or any of its Subsidiaries, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term; (ii) that the Holder, and counter parties in “derivative” transactions to
which the Holder is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iii) that the Holder shall not be
deemed to have any affiliation with or control over any arm’s length counter
party in any “derivative” transaction. The Company further understands and
acknowledges that the Holder may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Warrant Shares or
Conversion Shares, as applicable, deliverable with respect to the Securities are
being determined and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement or any other
Exchange Document or any of the documents executed in connection herewith or
therewith.

 
15

--------------------------------------------------------------------------------

 
 
(ff)         Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company or any of its Subsidiaries to facilitate the sale or
resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company or any of its Subsidiaries  (other
than the Placement Agent (as defined in the Purchase Agreement) in connection
with the transactions contemplated by the Purchase Agreement).
 
(gg)       U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by the Holder, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify upon the Holder’s
request.
 
(hh)       Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance and exchange of the Securities to be issued to the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(ii)          Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(jj)          Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided the Holder or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information concerning the Company or any of its
Subsidiaries. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.  All written materials provided to the Holder regarding the Company and
its Subsidiaries, their businesses and the transactions contemplated hereby,
including the Disclosure Letter and the Schedules to this Agreement, furnished
by or on behalf of the Company or any of its Subsidiaries is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed, other than the transactions contemplated hereby. The Company
acknowledges and agrees that the Holder does not make or has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 
16

--------------------------------------------------------------------------------

 
 
(kk)        FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (the “FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (the “FDCA”) that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company or any of its Subsidiaries (each such product, a “Food Product”),
such Food Product is being manufactured, packaged, labeled, tested, distributed,
sold and/or marketed by the Company or such Subsidiary (as the case may be) in
compliance with all applicable requirements under FDCA and similar laws, rules
and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect.  There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and none of the Company or any of its Subsidiaries has
received any written notice, warning letter or other communication from the FDA
or any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Food Product, (ii) withdraws its approval of, requests the
recall, suspension, or seizure of, or withdraws or orders the withdrawal of
advertising or sales promotional materials relating to, any Food Product, (iii)
imposes a clinical hold on any clinical investigation by the Company or any of
its Subsidiaries, (iv) enjoins production at any facility of the Company or any
of its Subsidiaries, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of its Subsidiaries or (vi)
otherwise alleges any violation of any laws, rules or regulations by the Company
or any of its Subsidiaries, and which, either individually or in the aggregate,
would have a Material Adverse Effect. The properties, business and operations of
the Company subject to the jurisdiction of the FDA have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.
 
4.
COVENANTS.

 
(a)           Commercially Reasonably Best Efforts. Each party shall use
commercially reasonable best efforts timely to satisfy each of the conditions to
be satisfied by it as provided in Sections 6 and 7 of this Agreement.

 
17

--------------------------------------------------------------------------------

 
 
(b)           Securities Compliance. The Company shall take all necessary action
and proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Holder or
subsequent holders. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Securities for issuance to the Holder at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Holder on or prior to the Closing Date. The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
 
(c)           Reporting Status. Until the date on which the Holder shall have
sold all of the Securities (the “Reporting Period”), except as set forth in
Section 4(c) of the Disclosure Letter, the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.
 
(d)           Financial Information. The Company agrees to send the following to
the Holder during the Reporting Period (i) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, and (ii) unless the following are
filed with the SEC through EDGAR and are available to the public through the
EDGAR system, copies of any notices and other information made available or
given to the shareholders of the Company generally, contemporaneously with the
making available or giving thereof to the shareholders.
 
(e)           Listing.  The Company shall promptly secure the listing of all of
the Conversion Shares and Warrant Shares issuable upon exercise of the Warrant
upon each national securities exchange and automated quotation system, if any,
upon which the shares of Common Stock are then listed (subject to official
notice of issuance) and shall maintain such listing of all such Securities from
time to time issuable under the terms of the Exchange Documents on such national
securities exchange or automated quotation system. The Company shall maintain
the Common Stock’s authorization for quotation on the Principal Market, the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market
or the “pink sheets” over-the-counter market. (each, an “Eligible Market”). The
Company shall not take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(e).

 
18

--------------------------------------------------------------------------------

 

(f)           Fees.  The Company shall reimburse the Holder or its designee(s)
for all costs and expenses incurred by it or its affiliates in connection with
the transactions contemplated by the Exchange Documents (including, without
limitation, all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Exchange Documents and due diligence in connection therewith), which amount
shall be paid by the Company by wire transfer of immediately available funds at
the Closing or paid by the Company on demand by the Holder upon termination of
this Agreement so long as such termination did not occur as a result of a
material breach by the Holder of any of its obligations hereunder (as the case
may be). The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by the Holder) relating to or arising out of the transactions
contemplated hereby  incurred by the Company. The Company shall pay, and hold
the Holder harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
 
(g)           Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. If the Holder effects a pledge of Securities, the Holder shall not
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Exchange
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by the Holder. Notwithstanding the foregoing,
if the Securities so pledged are Preferred Stock or the Warrant, and such
Securities are subsequently acquired by the pledgee upon default, then the
Holder will provide the Company with written notice of the transfer and the
names of the record holders of such Securities within a reasonable amount of
time after such Securities are transferred. Additionally, the transferee shall
agree to be bound by the provisions of the Exchange Documents if the transferee
will obtain any rights under the Exchange Documents.
 
(h)           Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York time, on the first (1st) Business Day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Exchange Documents in the form required by the 1934 Act and attaching this
Agreement, the Certificate of Determination and the form of the Warrant
(including all attachments, the “8-K Filing”). The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the Holder
with any material, nonpublic information regarding the Company or any of its
Subsidiaries without the express prior written consent of the Holder, except as
expressly contemplated by Section 4(n)(viii) of the Purchase Agreement. If the
Holder has, or believes it has, received any material, nonpublic information
regarding the Company or any of its Subsidiaries in breach of the immediately
preceding sentence, the Holder shall provide the Company with written notice
thereof in which case the Company shall, within one (1) Trading Day of the
receipt of such notice, make a public disclosure of all such material, nonpublic
information so provided.  In the event of a breach of any of the foregoing
covenants by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of the Holder), in addition to any other remedy
provided herein or in the Exchange Documents, the Holder shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, nonpublic information without the prior approval
by the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees or agents. The Holder shall not have any
liability to the Company, any of the Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure of such information. Subject to the foregoing, neither the Company,
its Subsidiaries nor the Holder shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Holder, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Holder, the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of the Holder in any filing (other than the
8-K Filing), announcement, release or otherwise, except (a) as required by
federal securities law in connection with the filing of final Exchange Documents
(including signature pages thereto) with the SEC and (b) to the extent such
disclosure is required by law or Principal Market regulations, in which case the
Company shall provide the Holder with prior notice of such disclosure permitted
hereunder.

 
19

--------------------------------------------------------------------------------

 


(i)           Reservation of Shares. So long as any shares of Preferred Stock or
any portion of the Warrant remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than 133% of (i) the maximum number of shares of Common Stock
issuable upon conversion of all the Preferred Stock (assuming for purposes
hereof, that the Preferred Stock is convertible at the Conversion Price (as
defined in the Certificate of Determination) and without regard to any
limitations on the conversion of the Preferred Stock set forth in the
Certificate of Determination) and (ii) the maximum number of shares of Common
Stock issuable upon exercise of all of the Warrant (without regard to any
limitations on the exercise of the Warrant set forth therein).
 
(j)           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
(k)           Variable Rate Transaction. Until all of the shares of Preferred
Stock have been converted or redeemed in accordance with the terms of the
Certificate of Determination, the Company and each Subsidiary shall be
prohibited from effecting or entering into an agreement to effect any Subsequent
Placement (as defined in the Purchase Agreement) involving a Variable Rate
Transaction. The term “Variable Rate Transaction” shall mean a transaction in
which the Company or any Subsidiary (i) issues or sells any Equivalents either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for the shares of Common
Stock at any time after the initial issuance of such Equivalents, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Equivalents or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock, other than
pursuant to a customary price-based anti-dilution provision or (ii) enters into
any agreement (including, but not limited to, an equity line of credit) whereby
the Company or any material Subsidiary may sell securities at a future
determined price (other than standard and customary “preemptive” or
“participation” rights, or in transaction where the price of the securities is
determined at the time of closing of such transaction and such closing is
subject to customary closing conditions such as shareholder approval). The
Holder shall be entitled to obtain injunctive relief against the Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.

 
20

--------------------------------------------------------------------------------

 
 
(l)           Passive Foreign Investment Company.  The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
(m)         Restriction on Redemption and Cash Dividends. So long as any shares
of Preferred Stock are outstanding, the Company shall not, directly or
indirectly, redeem, or declare or pay any cash dividend or distribution on, the
Common Stock without the prior express written consent of the Required Holders
(as defined in the Certificate of Determination).
 
(n)          Amendment of Purchase Agreement. From and after the Closing:
 
(i)           The second sentence of Section 4(j) of the Purchase Agreement is
hereby replaced with the following:
 
“Notwithstanding the foregoing, this Section 4(j) shall not apply in respect of
the issuance of (A) shares of Common Stock or standard options to purchase
Common Stock issued to directors, officers, employees or consultants of the
Company in connection with their service as directors or officers of the
Company, their employment by the Company or their retention as consultants by
the Company pursuant to an equity compensation program or other contract or
arrangement approved by the board of directors of the Company (or the
compensation committee of the board of directors of the Company), provided that
all such issuances of shares of Common Stock (including, shares of Common Stock
issuable upon exercise of such standard options) after the date hereof pursuant
to this clause (A) that are not described in clause (B) below do not, in the
aggregate, exceed more than 5% of the Common Stock issued and outstanding
immediately prior to the date hereof (as adjusted for any stock dividend, stock
split, stock combination or other similar transaction) (excluding, for purposes
of the foregoing 5% calculation, shares of Common Stock issuable upon exercise
of such standard options issued after the date hereof that have been terminated
or forfeited), provided further that all such issuances must be for
consideration per share or have an exercise price (as the case may be) (as
determined pursuant to the provisions of Section 3(f)(i) of the warrants issued
in exchange for the Series A Warrants) greater than or equal to the fair market
value of the Common Stock on the date of such issuance; (B) shares of Common
Stock issued upon the conversion or exercise of Equivalents issued prior to the
date hereof, provided that such Equivalents have not been amended since the date
hereof to increase the number of shares issuable thereunder or to lower the
exercise or conversion price thereof or otherwise materially change the terms or
conditions thereof in any manner that adversely affects any of the Buyers (it
being understood that the adjustment of the exercise or conversion price thereof
pursuant to anti-dilution provisions contained therein as of the date of this
Agreement that are triggered by the transactions contemplated hereby shall not
be deemed to be an amendment; any such adjustments, however, shall be described
in Section 3(r)(ii) of the Disclosure Letter); (C) the shares of Common Stock
issuable upon conversion of the shares of Series E Convertible Preferred Stock
of the Company (the “Series E Preferred Stock”); (D) the shares of Common Stock
issuable upon exercise of the warrants issued in exchange for the Series A
Warrants; (E) shares of Common Stock issued or issuable as a dividend on the
Series E Preferred Stock; (F) up to 545,455 shares of Common Stock issuable
pursuant to warrants issued to the Placement Agent in connection with the
transactions contemplated by this Agreement; (G) shares of Common Stock issued
by the Company solely as a penalty pursuant to the registration rights
agreements entered into by the Company in connection with the Company’s
September 28, 2005, May 12, 2006 and February 15, 2007 private placement
transactions; or (H) shares of Common Stock issued in connection with strategic
transactions or acquisitions (the primary purpose of which is not to raise
capital, and which are approved in good faith by the board of directors of the
Company), provided that (i) any such issuance after the date hereof pursuant to
this clause (H) shall only be to a Person that is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company; (ii) all such issuances after the date hereof pursuant to this
clause (H) do not, in the aggregate, exceed more than 10% of the shares of
Common Stock issued and outstanding immediately prior to the date hereof (as
adjusted for any stock dividend, stock split, stock combination or other similar
transaction) and (iii) all such issuances after the date hereof pursuant to this
clause (H) must have a price per share (as determined pursuant to the provisions
of Section 3(f)(i) of the warrants issued in exchange for the Series A Warrants)
greater than or equal to the fair market value of the Common Stock on the date
of such issuance (each of the foregoing in clauses (A) through (H), collectively
the “Excluded Securities”).”

 
21

--------------------------------------------------------------------------------

 


(ii)           The last sentence of Section 4(j) of the Purchase Agreement is
hereby deleted.
 
(iii)          The first sentence of Section 4(n) of the Purchase Agreement is
hereby replaced with the following:
 
“Until all of the shares of Series E Preferred Stock have been converted or
redeemed in accordance with the terms of the Certificate of Determination,
Preferences and Rights of Series E Convertible Preferred Stock, neither the
Company nor any of its Subsidiaries shall, directly or indirectly, effect any
Subsequent Placement or any issuance of debt (excluding bona fide third-party
commercial bank debt) (such issuance of debt, a “Debt Placement”) unless the
Company shall have first complied with this Section 4(n).”

(iv)          Except as otherwise expressly provided herein, (i) the Purchase
Agreement and each other Transaction Document (as defined in the Purchase
Agreement) is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that on and after the Closing
Date (A) all references in the Purchase Agreement to the “Purchase Agreement,”
“hereto,” “hereof,” “this Agreement,” “hereunder” or words of like import
referring to the Purchase Agreement shall mean the Purchase Agreement as amended
by this Agreement and the Other Exchange Agreements, and (B) all references in
the other Transaction Documents to the “Purchase Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Purchase
Agreement shall mean the Purchase Agreement as amended by this Agreement and the
Other Exchange Agreements, and (ii) the execution, delivery and effectiveness of
this Agreement shall not operate as an amendment of any right, power or remedy
of the Holder under any Transaction Document, nor constitute an amendment of any
provision of any Transaction Document and all of them shall continue in full
force and effect, as amended or modified by this Agreement and the Other
Exchange Agreements.

 
22

--------------------------------------------------------------------------------

 
 
(o)           Issuance of Preferred Stock and Other Warrants. Effective
simultaneously with the Closing, the Holder hereby consents, under Sections 4(m)
and 4(n) of the Purchase Agreement and Sections 13 and 15 of the Certificate of
Determination, Preferences and Rights of Series D Convertible Preferred Stock,
to the issuance to the Other Series D Holders under the Other Exchange
Agreements of an aggregate to all of them of (i) _______ shares of Preferred
Stock in exchange for all of their shares of Series D Preferred Stock and (ii)
warrants to purchase up to _________ shares of Common Stock in exchange for all
of their Other Series A Warrants.
 
(q)           Miscellaneous Definitions. For purposes of this Agreement, (1)
“Other Series D Holders” means, collectively, the holders (other than the
Holder) of one or more shares of Series D Preferred Stock; (2) “Other Exchange
Agreements” means, collectively, the separate exchange agreements, each dated as
of May ___, 2009, entered into between the Company and each of the Other Series
D Holders; (3) “Other Warrants” means, collectively, the warrants issued
pursuant to the Other Exchange Agreements; (4) “Other Series A Warrants” means,
collectively, all the Series A Warrants issued pursuant to the Purchase
Agreement (other than to the Holder); and (5) “Other Exchange Documents” means,
collectively, the Other Exchange Agreements, the Other Warrants and all other
agreements, documents and instruments executed and delivered in connection with
the transactions contemplated thereby.
 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; NO LEGENDS.

 
(a)           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Stock and the
Warrant in which the Company shall record the name and address of the Person in
whose name the Preferred Stock and the Warrant have been issued (including the
name and address of each transferee), the number of shares of Preferred Stock
held by such Person, the number of Conversion Shares issuable upon conversion of
the Preferred Stock and the number of Warrant Shares issuable upon exercise of
the Warrant held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of the Holder or its
legal representatives.

 
23

--------------------------------------------------------------------------------

 

(b)           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in the form
acceptable to the Holder (the “Irrevocable Transfer Agent Instructions”) to
issue certificates (free of any restrictive or other legends) or credit shares
to the applicable balance accounts at The Depository Trust Company (“DTC”),
registered in the name of the Holder or its respective nominee(s), for the
Conversion Shares and the Warrant Shares issuable upon exercise of the Warrant
in such amounts as specified from time to time by the Holder to the Company upon
conversion of the Preferred Stock, issuance of Common Stock as dividends on the
Preferred Stock or the exercise of the Warrant (as the case may be). The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5(b) will be given by the Company
to its transfer agent with respect to the Securities, and that the Securities
shall be freely transferable on the books and records of the Company. If the
Holder effects a sale, assignment or transfer of the Securities, the Company
shall permit the transfer and shall promptly instruct its transfer agent to
issue one or more certificates (free of any restrictive or other legends) or
credit shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by the Holder to effect such sale, transfer or
assignment. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that
the Holder shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on the Closing Date and such other
legal opinions as the transfer agent may require from time to time in order to
ensure that the Securities are issued free of any restrictive or other legends.
Any fees (with respect to the transfer agent, counsel to the Company or
otherwise) associated with the issuance of such opinions shall be borne by the
Company.
 
(c)           Legends. The certificates or other instruments representing the
Securities shall not bear any restrictive or other legends, except as otherwise
expressly contemplated in the Warrant.
 
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO EXCHANGE AND ISSUE.

 
(a)           The obligation of the Company hereunder to exchange and issue the
Preferred Stock and the Warrant to the Holder at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in their sole discretion by
providing the Holder with prior written notice thereof:
 
(i)            The Holder shall have executed each of the Exchange Documents to
which it is a party and delivered the same to the Company.
 
(ii)           The Holder shall have delivered to the Company all of its shares
of Series D Preferred Stock and its Series A Warrant.

 
24

--------------------------------------------------------------------------------

 

(iii)           Each and every representation and warranty of the Holder shall
be true and correct as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date), and the Holder shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Holder at or prior to the Closing Date.
 
7.
CONDITIONS TO THE HOLDER’S OBLIGATION TO EXCHANGE.

 
(a)           The obligation of the Holder hereunder to exchange its shares of
Series D Preferred Stock and its Series A Warrant at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(i)           The Company shall have duly executed and delivered to the Holder
each of the Exchange Documents and the Company shall have duly executed and
delivered to the Holder a certificate representing __________ shares of
Preferred Stock and the Warrant.
 
(ii)           The Holder shall have received the opinion of (i) Weintraub
Genshlea Chediak Law Corporation, the Company’s counsel and (ii) Hogan &
Hartson, LLP, the Company’s special counsel, each dated as of the Closing Date,
each in the form reasonably acceptable to the Holder.
 
(iii)          The Company shall have delivered to the Holder a copy of the
Irrevocable Transfer Agent Instructions, in form acceptable to the Holder, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.
 
(iv)         The Company shall have delivered to the Holder a certificate
evidencing the formation and good standing of the Company issued by the
Secretary of State (or comparable office) of the Company’s jurisdiction of
formation as of a date within ten (10) days of the Closing Date.
 
(v)          The Company shall have delivered to the Holder a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company is so qualified, as of a date within ten (10)
days of the Closing Date.
 
(vi)         The Company shall have delivered to the Holder a certified copy of
the Articles of Incorporation as certified by the California Secretary of State
within ten (10) days of the Closing Date.
 
(vii)        The Company shall have delivered to the Holder a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
board of directors in a form reasonably acceptable to the Holder, (ii) the
Articles of Incorporation, and (iii) the Bylaws, each as in effect at the
Closing, and (iv) the number of shares of Common Stock outstanding on the day
immediately preceding the Closing Date, each in the form acceptable to the
Holder.

 
25

--------------------------------------------------------------------------------

 
 
(viii)       Each and every representation and warranty of the Company shall be
true and correct as of the date when made and as of the Closing Date as though
originally made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date),
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Holder
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Holder in the form
acceptable to the Holder.
 
(ix)          The Common Stock (I) shall be designated for quotation or listed
on at least one Eligible Market and (II) shall not have been suspended, as of
the Closing Date, by the SEC or such Eligible Market from trading on such
Eligible Market nor, except as set forth  in Section 7(a)(ix) of the Disclosure
Letter, shall suspension by the SEC or such Eligible Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or such
Eligible Market or (B) by falling below the minimum maintenance requirements of
such Eligible Market.
 
(x)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the issuance of the
Securities, including, without limitation, those required by the Principal
Market.
 
(xi)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Exchange Documents.
 
(xii)         Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect.
 
(xiii)        The Company shall have obtained approval of the Principal Market
to list the Conversion Shares and the Warrant Shares issuable upon exercise of
the Warrant to the extent such approval is required by the Principal Market.
 
(xiv)        All Other Series D Holders shall have (i) executed the Other
Exchange Agreements, (ii) satisfied or waived all conditions to the closings
contemplated by such agreements and (iii) surrendered all their shares of Series
D Preferred Stock and all their Other Series A Warrants being exchanged by it
pursuant thereto.
 
8.
TERMINATION.

 
In the event that the Closing shall not have occurred on or before ten (10) days
from the date hereof due to the Company’s or the Holder’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and a non-breaching party’s
failure to waive such unsatisfied condition(s)), any such non-breaching party at
any time shall have the right to terminate its obligations under this Agreement
with respect to such breaching party on or after the close of business on such
date without liability of such non-breaching party to any other party; provided,
however, notwithstanding any such termination the Company shall remain obligated
to reimburse the Holder for the expenses described in Section 4(f) above.
Nothing contained in this Section 8 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Exchange Documents or to impair the right of any party to
compel specific performance by any other party of its obligations under this
Agreement or the other Exchange Documents.

 
26

--------------------------------------------------------------------------------

 
 
9.
MISCELLANEOUS.

 
(a)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
(c)           Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 
27

--------------------------------------------------------------------------------

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments. This Agreement, the other Exchange
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Holder, the Company, their affiliates and Persons
acting on their behalf with respect to the matters contained herein and therein
(provided that, except as expressly contemplated elsewhere in this Agreement,
the foregoing shall not have any effect on any agreements the Holder has entered
into with the Company or any of its Subsidiaries prior to the date hereof with
respect to any prior investment made by the Holder in the Company, including,
without limitation, the Purchase Agreement), and this Agreement, the other
Exchange Documents, the schedules and exhibits attached hereto and thereto and
the instruments referenced herein and therein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Holder makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and the Holder, provided
that any party may give a waiver in writing as to itself. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Other Exchange Documents unless the same
consideration also is offered to the Holder. The Company has not, directly or
indirectly, made any agreements with any other Person relating to the terms or
conditions of the transactions contemplated by the Other Exchange Documents
which differs in any respect from the terms and conditions set forth in the
Exchange Documents. Without limiting the foregoing, the Company confirms that
the Holder has not made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise.
 
(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
NutraCea
5090 N. 40th Street , Suite 400
Phoenix, AZ 85018
Telephone:  (602) 522-3000
Facsimile:  (602) 522-3001
Attention:  Chief Executive Officer
 
28

--------------------------------------------------------------------------------


 
With a copy (for informational purposes only) to:
 
Weintraub Genshlea Chediak Law Corporation
400 Capitol Mall
Sacramento, CA 95814
Telephone:  (916) 558-6164
Facsimile:  (916) 446-1611
Attention:  Christopher Chediak, Esq.
Michael DeAngelis, Esq.


If to the Transfer Agent:
 
American Stock Transfer & Trust 
59 Maiden Lane, Plaza Level - Lobby 
New York, NY  10038 
Telephone:  718 921 8143
Facsimile: 718-921-8116
Attention:  Joe Wolf, Vice President


If to the Holder, to its address and facsimile number set forth on the Schedule
of Buyers attached to the Purchase Agreement, with copies (for informational
purposes only) to:
 
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Telephone:  (312) 456-8400
Facsimile:  (312) 456-8435
Attention:  Peter H. Lieberman, Esq.
Todd A. Mazur, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party ten (10) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the holders of all of the aggregate number of shares of Common Stock
(or securities issued in exchange for Common Stock) issued and issuable under
the Exchange Documents, including, without limitation, by way of a Fundamental
Transaction (as defined in the Certificate of Determination) (unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Certificate of Determination and the Warrant). The
Holder may assign some or all of its rights hereunder in connection with a
transfer of any of its Securities without the consent of the Company, provided
the Company receives written notice of the rights assigned and the name of such
assignee within a reasonable amount of time after such assignment and such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Exchange Documents that apply to the
“Holder.” After such assignment, the assignee shall be deemed to be a Holder
hereunder with respect to such assigned rights.
 
29

--------------------------------------------------------------------------------


 
(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).
 
(i)           Survival. The representations, warranties, agreements and
covenants shall survive the Closing; provided that the survival period for the
representations and warranties of the Company shall continue only for
forty-eight (48) months following the Closing Date.
 
(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)          Indemnification.
 
(i)           In consideration of the Holder’s execution and delivery of the
Exchange Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Exchange Documents, the Company
shall defend, protect, indemnify and hold harmless the Holder and each holder of
any Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Exchange Documents,
(b) any breach of any covenant, agreement or obligation of the Company contained
in any of the Exchange Documents or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
any of the Exchange Documents, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with any proceeds of the exercise
of any of the Securities, (iii) any disclosure properly made by the Holder
pursuant to Section 4(h), or (iv) the status of the Holder or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Exchange Documents, except, with respect to clause (c), to
the extent such Indemnified Liability arises solely from an Indemnitee’s gross
negligence or willful misconduct. The Company shall reimburse the Indemnitees,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Indemnified Liabilities. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 
30

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 
31

--------------------------------------------------------------------------------

 
 
(iii)           The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.
 
(l)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. For
clarification purposes, the Recitals are part of this Agreement and are hereby
incorporated by reference.
 
(m)           Remedies.  The Holder and each holder of any Securities shall have
all rights and remedies set forth in the Exchange Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Exchange Documents, any remedy
at law may prove to be inadequate relief to the Holder. The Company therefore
agrees that the Holder shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security.
 
(n)           Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Exchange
Documents, whenever the Holder exercises a right, election, demand or option
under an Exchange Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Holder may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights
 
(o)           Payment Set Aside. To the extent that the Company makes a payment
or payments to the Holder hereunder or pursuant to any of the other Exchange
Documents or the Holder enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then, to the extent of any such restoration, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
32

--------------------------------------------------------------------------------


 
(p)           Independent Nature of the Holder’s Obligations and Rights.  The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any Other Series D Holder under the Other Exchange
Documents, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Series D Holder under any Other
Exchange Documents. Nothing contained herein or in any other Exchange Document,
and no action taken by the Holder pursuant hereto or any Other Series D Holder
pursuant to any Other Exchange Documents, shall be deemed to constitute the
Holder or any Other Series D Holder as, and the Company acknowledges that the
Holder and the Other Series D Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holder and any Other Series D Holder are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Exchange Documents, the Other Exchange
Documents or any matters, and the Company acknowledges that the Holder and the
Other Series D Holders are not acting in concert or as a group or entity, and
the Company shall not assert any such claim, with respect to such obligations or
the transactions contemplated by the Exchange Documents and the Other Exchange
Documents. The decision of the Holder to acquire the Securities pursuant to the
Exchange Documents has been made by the Holder independently of any Other Series
D Holder. The Holder acknowledges that no Other Series D Holder has acted as
agent for the Holder in connection with the Holder making its acquisition
hereunder and that no Other Series D Holder will be acting as agent of the
Holder in connection with monitoring the Holder’s Securities or enforcing its
rights under the Exchange Documents. The Company and the Holder confirms that
the Holder has independently participated with the Company in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any of the other Exchange Documents, and it shall not be necessary for
any Other Series D Holder to be joined as an additional party in any proceeding
for such purpose. To the extent that any of the Other Series D Holders and the
Company enter into the same or similar documents, all such matters are solely in
the control of the Company, not the action or decision of the Holder, and would
be solely for the convenience of the Company and not because it was required or
requested to do so by the Holder or any Other Series D Holder. For clarification
purposes only and without implication that the contrary would otherwise be true,
the transactions contemplated by the Exchange Documents include only the
transaction between the Company and the Holder and do not include any other
transaction between the Company and any Other Series D Holder.
 
33

--------------------------------------------------------------------------------


 
(q)           Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person with respect to any amendment,
settlement or waiver (each a “Settlement Document”) relating to the terms,
conditions and transactions contemplated by any Exchange Document or any Other
Exchange Document, is or will be more favorable to such Person than those of the
Holder and this Agreement and the other Exchange Documents shall be, at the
election of the Holder, without any further action by the Holder or the Company,
deemed amended and modified in an economically and legally equivalent manner
such that the Holder shall receive the benefit of the more favorable terms
contained in such Settlement Document. Notwithstanding the foregoing, the
Company agrees, at its expense, to take such other actions (such as entering
into amendments to the Exchange Documents and the Transaction Documents) as the
Holder may reasonably request to further effectuate the foregoing.
 
[signature pages follow]

 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.


COMPANY:
 
NUTRACEA
 
By:
   
Name:  Olga Hernandez-Longan
Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.



 
HOLDER:
 
   


 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit A            Form of Certificate of Determination
Exhibit B             Form of Warrant

 
 

--------------------------------------------------------------------------------

 